Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-35 are currently pending and presented for examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites “about mg/mL methionine” but it is not clear what the metes and bounds are for the limitation.  For a compact prosecution purpose, the limitation will be interpreted as about 1-2 mg/mL methionine based on paragraphs [0166-0170] of the specification.  However, this examiner’s construction of claim does not relieve applicant the burden of responding this rejection.  
Claim 18 contains the trademark/trade name DARZALEX®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is type of daratumumab that is being used and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-7, 15-16, 18-19, and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al (WO 2012092616 A1), and in further view of San-Miguel et al (Subcutaneous Daratumumab in Patients with Relapsed or Refractory Multiple Myeloma: Part 2
Update of the Open-label, Multicenter, Dose Escalation Phase 1b Study (PAVO), Poster
presented at 23rd European Hematology Association (EHA) Annual Congress, 2018).
With regards to claims 1-2, Elias et al teaches the use anti-CD38 antibodies to treat multiple myeloma in patient [00155]. Elias et al further teaches the subcutaneous administration of the antibody [00249]. Elias et al further teaches the concurrent use of lenalidomide with the anti-CD38 antibodies [00273]. Elias et al further teaches an anti-CD38 antibody with heavy chain SEQ ID NO: 24 [Sequence Listing]. A comparison of instant SEQ ID NO: 1-3 and SEQ ID NO:
24 of Elias et al is shown below. Elias et al further teaches an anti-CD38 antibody with light
chain SEQ ID NO: 25 [Sequence Listing]. A comparison of instant SEQ ID NOs: 4-6 and SEQ ID NO: 25 of Elias et al is shown below.
	Instant claim SEQ ID NOs: 1-3 and Elias et al SEQ ID NO:24

    PNG
    media_image1.png
    176
    574
    media_image1.png
    Greyscale

Instant claim SEQ ID NOs: 4-6 and Elias et al SEQ ID NO:25

    PNG
    media_image2.png
    173
    578
    media_image2.png
    Greyscale

Elias et al does not specifically teach the use of dexamethasone, reduction of infusion
related reactions (IRR), use and dosage of rHuPH20 administered, treatment option for
administers therapeutics, and treatment of new, refractory, or relapsed multiple myeloma.
However, these deficiencies are made up in the teachings of San-Miguel et al.
	With regards to claims 1-2, San-Miguel et al teaches the use of a CD38-targeted antibody in combination with bortezomib and dexamethasone [Introduction]. San-Miguel et al further teaches the combination of an anti-CD38 antibody and recombinant human hyaluronidase (rHuPH20).
	With regards to claim 3, San-Miguel et al further teaches the combination of daratumumab and rHuPH20 given subcutaneously has lower rates of IRR when compared to intravenous administration [Introduction]. 
	With regards to claims 4-5, Elias et al further teaches administering the anti-CD38 antibody in a range of 0.1-100 mg/kg [00263]. San-Miguel et al further teaches the administration of rHuPH20 at 30,000 U [Methods]. San-Miguel et al further teaches the 30,000U of rHuPH20 in 15 ml dose [Methods]. 
With regard to claims 6-7, Elias et al further teaches the use of methionine, histidine, sorbitol, and non-ionic surfactants TWEEN (polysorbate) and polyethylene glycol (PEG) [00243].

Instant claim SED ID NO: 7 and Elias et al SEQ ID NO: 24

    PNG
    media_image3.png
    228
    571
    media_image3.png
    Greyscale

Instant claim SEQ ID NO: 8 and Elias et al SEQ ID NO: 25

    PNG
    media_image4.png
    174
    572
    media_image4.png
    Greyscale

With regard to claim 16, Elias et al further teaches the antibody that binds CD38 is an IgG1 isotype [00306]. 
With regard to claim 18, Elias et al further teaches daratumumab as anti-CD38 antibodies used to treat multiple myeloma [00307].

With regard to claim 30, Elias et al further teaches the treatment of relapsed or refractory multiple myeloma [Figure 1].
With regard to claim 31, San-Miguel et al further teaches the treatment of newly diagnosed multiple myeloma [Introduction].
With regard to claim 32, Elias et al further teaches the use of high dose chemotherapy and stem cell transplant [00168, 00180].
With regard to claim 33-34, Elias et al further teaches treatment options of chemotherapy with autologous stem cell transplantation (ASCT) [00168].
With regard to claim 35, Elias et al further teaches the use of the high dose chemotherapy melphalan [00180].
One of ordinary skill in the art, before the effective filing date, would have been motivated to treat a patient with multiple myeloma with an anti-CD38 antibody comprising SEQ ID NOs: 1-8, recombinant human hyaluronidase (rHuPH20), lenalidomide and dexamethasone. Further, the anti-CD38 antibody and rHuPH20 is administered subcutaneously. Further, including results showing a reduced occurrence or severity of infusion related reactions (IRR) in a subject. Further, to administer one or more excipient. Further, where the excipient is histidine, methionine, sorbitol, and polysorbate-20. Further, the antibody that binds CD38 is an IgG1 isotype. Further, the antibody that binds CD38 is daratumumab. Further, the pharmaceutical composition is administered for one or more 6-week cycles. Further, the multiple myeloma is relapsed, refractory, or both. Further, the multiple myeloma is newly diagnosed multiple .

Claims 1-16, 18-19, and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al (WO 2012092616 A1) and San-Miguel et al (Subcutaneous Daratumumab in Patients with Relapsed or Refractory Multiple Myeloma: Part 2 Update of the Open-label, Multicenter, Dose Escalation Phase 1b Study (PAVO), Poster presented at 23rd European Hematology Association (EHA) Annual Congress, 2018) as applied to claims 1-7, 15-16, 18-19, and 30-35 above, and further in view of Jansson et al (US 20170121417 A1).
The teachings of Elias et al and San-Miguel et al are discussed above.
Elias et al and San-Miguel et al do not specifically teach the concentrations of excipients used in the pharmaceutical composition. However, these deficiencies are made up in the teachings of Jansson et al.
With regard to claims 8-14, Jansson et al teaches the combination of an anti-CD38 antibody with between 5 - 15 mM of histidine, between 100 - 300 mM of sorbitol, between 0.01- 0.04% weight/volume of PS-20, and between 1 – 2 mg/ml of methionine, at pH of 5.5 [Description].
One of ordinary skill in the art, before the effective filing date, would have been motivated to compose a pharmaceutical composition comprising between about 5-15 mM histidine, between about 100-300 mM sorbitol, between about 0.01-0.04% weight/volume polysorbate-20, and between about 1-2 mg/mL methionine, at a pH of about 5.5-5.6.

Claims 1-7, 15-16, 18-24, and 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al (WO 2012092616 A1) and San-Miguel et al (Subcutaneous Daratumumab in Patients with Relapsed or Refractory Multiple Myeloma: Part 2 Update of the Open-label, Multicenter, Dose Escalation Phase 1b Study (PAVO), Poster presented at 23rd European Hematology Association (EHA) Annual Congress, 2018) as applied to claims 1-7, 15-16, 18-19, and 30-35 above, and further in view of Densai et al (WO 2017004266).
The teachings of Elias et al and San-Miguel et al are discussed above.
Elias et al and San-Miguel et al do not specifically teach the dosage and frequency of Bortezomib, melphalan, and prednisone. However, these deficiencies are made up in the teachings of Densai et al. 
With regard to claim 20, Densai et al teaches lenalidomide is administered at a dose of 25 mg daily [0106].
With regard to claim 21, Densai et al further teaches dexamethasone is administered at a dose of 40 mg a week [0108]. 
With regard to claim 22, Densai et al further teaches the pharmaceutical composition, lenalidomide, and dexamethasone are administered for one or more 28-day cycle [0108]. 
With regard to claim 23, Densai et al further teaches the administration of the pharmaceutical compound on days 1, 8, and 15 of a 28-day cycle for at least one cycle [108]. Densai et al further teaches the administration on days 1, 8, 15, and 22 of a 28-day cycle of at least one cycle [0276]. 
With regard to claim 24, Densai et al further teaches lenalidomide is administered on days 1-21 in 28-day cycle [0479]. 

With regard to claims 27 and 29, Densai et al further teaches dexamethasone is administered orally by patient [0276].
One of ordinary skill in the art, before the effective filing date, would have been motivated to administer a pharmaceutical composition comprising lenalidomide, at a dose of 25 mg daily, and dexamethasone, at a dose of 40 mg weekly. Further, administering the pharmaceutical compound for one or more 28-day cycles. Further, administration of the pharmaceutical compound on days 1, 8, and 15 of a 28-day cycle for at least one cycle. Further, lenalidomide is administered on days 1-21 in 28-day cycle. Further, the lenalidomide and dexamethasone administered orally by patients. 

Claims 1-7, 15-16, 18-19, 25, and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al (WO 2012092616 A1) and San-Miguel et al (Subcutaneous Daratumumab in Patients with Relapsed or Refractory Multiple Myeloma: Part 2 Update of the Open-label, Multicenter, Dose Escalation Phase 1b Study (PAVO), Poster presented at 23rd European Hematology Association (EHA) Annual Congress, 2018) as applied to claims 1-7, 15-16, 18-19, and 30-35 above, and further in view of Palumbo et al (Daratumumab, Bortezomib, and Dexamethasone for Multiple Myeloma, NEJM, 2016, pg. 754-766).
The teachings of Elias et al and San-Miguel et al are discussed above.
Elias et al and San-Miguel et al do not specifically teach the dexamethasone can optionally be administered the day after the pharmaceutical composition. However, these deficiencies are made up in the teachings of Palumbo et al.

One of ordinary skill in the art, before the effective filing date, would have been motivated when treating multiple myeloma to optionally administer dexamethasone one the day after administering the pharmaceutical compound.

Claims 1-7, 15-19, and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al (WO 2012092616 A1) and San-Miguel et al (Subcutaneous Daratumumab in Patients with Relapsed or Refractory Multiple Myeloma: Part 2 Update of the Open-label, Multicenter, Dose Escalation Phase 1b Study (PAVO), Poster presented at 23rd European Hematology Association (EHA) Annual Congress, 2018) as applied to claims 1-7, 15-16, 18-19, and 30-35 above, and further in view of Duchateau et al (WO 2015121454 A1).
The teachings of Elias et al and San-Miguel et al are discussed above. 
Elias et al and San-Miguel et al do not specifically teach the SEQ ID NOs: 9-10. However, these deficiencies are made up in the teachings of Duchateau et al.
With regard to claim 17, Duchateau et al teaches an anti-CD38 antibody with heavy chain SEQ ID NO: 10 [Table 17, pg. 89-90]. A comparison of instant SEQ ID NO: 9 and SEQ ID NO:10 of Duchateau et al is shown below. Duchateau et al further teaches an anti-CD38 antibody with heavy chain SEQ ID NO: 11 [Table 17, pg. 90]. A comparison of instant SEQ ID NO: 10 and SEQ ID NO:11 of Duchateau et al is shown below.
Instant claim SEQ ID NO: 9 and Duchateau et al SEQ ID NO: 10

    PNG
    media_image5.png
    527
    564
    media_image5.png
    Greyscale

Instant claim SEQ ID NO: 10 and Duchateau et al SEQ ID NO: 11

    PNG
    media_image6.png
    288
    569
    media_image6.png
    Greyscale

One of ordinary skill in the art, before the effective filing date, would have been motivated to treat multiple myeloma patient with an anti-CD38 antibody comprising SEQ ID NOs: 9-10.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-19 and 30-35 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-19 and 30-35 of U.S. Patent Pub. US 20200308296 A1(‘296), claims 1-19 and 33-38 of U.S. Patent Pub. US 20200330593 A1 (‘593), and claims 1-19 and 29-34 of U.S. Patent Pub. US 20200316197 A1 (‘197). Although the claims at issues are not identical, they are not patentably distinct from each other because the scope of active ingredients being administered and that of population being treated overlap between the four sets of claims. Co-pending claims 1 is drawn to a method of treating a subject with multiple myeloma comprising SEQ ID NOs: 1-10, recombinant human hyaluronidase (rHuPH20), therapeutic agent, corticosteroid.
Claim 1 is directed to an invention not patentably distinct from claim 1 of patent ‘296,
‘593, and ‘197. Specifically, the SEQ ID NOs: 1-6, rHuPH20, therapeutic agent, and
corticosteroid.
Claim 2 is directed to an invention not patentably distinct from claim 2 of patent ‘296,
‘593, and ‘197. Specifically, the SEQ ID NOs: 1-6, rHuPH20, therapeutic agent, and
corticosteroid are subcutaneous administration.
Claim 3 is directed to an invention not patentably distinct from claim 3 of patent ‘296,

related reactions (IRR).
Claim 4 is directed to an invention not patentably distinct from claim 4 of patent ‘296,
‘593, and ‘197. Specifically, the administration of 1,800 mg of antibody and about 30,000 U
rHuPH20.
Claim 5 is directed to an invention not patentably distinct from claim 5 of patent ‘296,
‘593, and ‘197. Specifically, the comprises 120 mg/ml of antibody and about 2,000 U/mL of
rHuPH20.
Claim 6 is directed to an invention not patentably distinct from claim 6 of patent ‘296,
‘593, and ‘197. Specifically, the composition comprising one or more excipients.
Claim 7 is directed to an invention not patentably distinct from claim 7 of patent ‘296,
‘593, and ‘197. Specifically, the comprises one or more excipients is histidine, methionine,
sorbitol, or polysorbate-20 (PS-20), or any combination thereof.
Claim 8 is directed to an invention not patentably distinct from claim 8 of patent ‘296,
‘593, and ‘197. Specifically, the comprises between 5 - 15 mM of histidine, between 100 – 300 mM of sorbitol, between 0.01-0.04% weight/volume of PS-20, and between 1 – 2 mg/ml of
methionine, at pH of 5.5-5.6.
Claim 9 is directed to an invention not patentably distinct from claim 9 of patent ‘296,
‘593, and ‘197. Specifically, the comprises about 10 mM histidine.
Claim 10 is directed to an invention not patentably distinct from claim 10 of patent ‘296,
‘593, and ‘197. Specifically, the comprises about 300 mM sorbitol.
Claim 11 is directed to an invention not patentably distinct from claim 11 of patent ‘296,
‘593, and ‘197. Specifically, the comprises about 0.04% weight/volume PS-20.

‘593, and ‘197. Specifically, the comprises about mg/mL methionine.
Claim 13 is directed to an invention not patentably distinct from claim 13 of patent ‘296,
‘593, and ‘197. Specifically, the administration of 1,800 mg of antibody and about 30,000 U
rHuPH20, about 10 mM histidine, about 300 mM sorbitol, about 0.04% weight/volume PS-20,
and about 1 mg/mL methionine, at a pH of about 5.6.
Claim 14 is directed to an invention not patentably distinct from claim 14 of patent ‘296,
‘593, and ‘197. Specifically, the about 120 mg/mL of the antibody, 2,000 U/mL of rHuPH20,
about 10 mM histidine, about 300 mM sorbitol, about 0.04% weight/volume PS-20, and about 1
mg/mL methionine, at a pH of about 5.6.
Claim 15 is directed to an invention not patentably distinct from claim 15 of patent ‘296,
‘593, and ‘197. Specifically, the SEQ ID NOs: 7-8.
Claim 16 is directed to an invention not patentably distinct from claim 16 of patent ‘296,
‘593, and ‘197. Specifically, the antibody that specifically binds CD38 is an IgG1 isotype.
Claim 17 is directed to an invention not patentably distinct from claim 17 of patent ‘296,
‘593, and ‘197. Specifically, the SEQ ID NOs: 9-10.
Claim 18 is directed to an invention not patentably distinct from claim 18 of patent ‘296,
‘593, and ‘197. Specifically, the antibody is daratumumab.
Claim 19 is directed to an invention not patentably distinct from claim 19 of patent ‘296,
‘593, and ‘197. Specifically, the pharmaceutical composition is administered once a week, once
in two weeks, once in three weeks or once in four weeks.



Claim 21 is directed to an invention not patentably distinct from claim 21 of patent ‘296 and claim 21 of patent ‘197. Specifically, dexamethasone is administered at a dose between 20 and 40 mg weekly.
Claim 22 is directed to an invention not patentably distinct from claim 22 of patent ‘296. Specifically, immunomodulatory imide drug and dexamethasone are administered for one or more 28-day cycles.
Claim 23 is directed to an invention not patentably distinct from claim 23 of patent ‘296. Specifically, the pharmaceutical composition is administered once a week in the first and the second 28-day cycle, once in two weeks in the third, the fourth, the fifth and the sixth 28-day cycle, and thereafter once in four weeks in any subsequent 28-day cycle.
Claim 24 is directed to an invention not patentably distinct from claim 24 of patent ‘296. Specifically, immunomodulatory imide drug is administered daily on days 1-21 in each 28-day cycle.
Claim 25 is directed to an invention not patentably distinct from claim 25 of patent ‘296 and claim 25 of patent ‘197. Specifically, dexamethasone is administered at a dose of 20 mg as a pre-infusion medication on the same day when the pharmaceutical composition is administered and optionally at a dose of 20 mg the day after the pharmaceutical composition is administered.
Claim 26 is directed to an invention not patentably distinct from claim 26 of patent ‘296. Specifically, the immunomodulatory imide drug is administered orally. 

Claim 28 is directed to an invention not patentably distinct from claim 28 of patent ‘296. Specifically, immunomodulatory imide drug is administered by patient.
Claim 29 is directed to an invention not patentably distinct from claim 29 of patent ‘296, claim 28 of patent ‘197, and claim 32 of patent ‘593. Specifically, the corticosteroid is administered by patient. 
Claim 30 is directed to an invention not patentably distinct from claim 30 of patent ‘296, claim 33 of ‘593, and claim 29 of patent ‘197. Specifically, the multiple myeloma is relapsed, refractory, or both relapsed and refractory.
Claim 31 is directed to an invention not patentably distinct from claim 31 of patent ‘296, claim 34 of ‘593, and claim 30 of patent ‘197. Specifically, the multiple myeloma is newly diagnosed multiple myeloma.
Claim 32 is directed to an invention not patentably distinct from claim 32 of patent ‘296, claim 35 of ‘593, and claim 31 of patent ‘197. Specifically, the subject is eligible for high dose
chemotherapy (HDC) and stem cell transplant (SCT).
Claim 33 is directed to an invention not patentably distinct from claim 33 of patent ‘296, claim 36 of ‘593, and claim 32 of patent ‘197. Specifically, the SCT is autologous SCT (ASCT), allogenic SCT or syngeneic SCT.
Claim 34 is directed to an invention not patentably distinct from claim 34 of patent ‘296, claim 37 of ‘593, and claim 33 of patent ‘197. Specifically, the SCT is ASCT.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MISOOK YU/            Supervisory Patent Examiner, Art Unit 1642